Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims objected to because of the following informalities:  the acronym “SDAP” should be spell out when introduction for the first time for clarity.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,018,832. Although the claims at issue are not identical, they are not patentably distinct from each other because Elimination of an element and its function provides no patentable difference.  Claims 1-15 are encompassed by claims 1-8 of U.S. Patent No. 11,018,883.  It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, it is not clear what it meant by “which have not been transmitted completely when transferring occurs” as cited in the claim i.e. is there is any previous transferring occurs between the two network devices?  Where the partial transferring is occurs? 

Regarding claim 11, it is not clear what it meant by “which have not been transmitted completely when transferring occurs” as cited in the claim i.e. is there is any previous transferring occurs between the two network devices? Or where the partial transferring is occurs? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAEK et al. (US 10,419,982 A1), hereinafter BAEK, in view of JHENG et al. (US 2018/0324631 A1), hereinafter JHENG.
Regarding claim 1, GUNDAVELLI discloses a method for delivering data in order, which is applied to a first network device, comprising: 
in a case that a bearer of a data flow is transferred from the first network device (base station 120 see figure 1C) to a second network device (target base station 122, see figure 1C), receiving, from a terminal device, first partial data of the data flow and a packet end marker for indicating that the first partial data in the data flow, which have not been transmitted completely when transferring occurs, are transmitted completely (inherent feature:  the source and target base stations are configured to communicate with each other according to a GPRS tunneling protocol (GTP) over a GTP tunnel, performing the end marker handling function may cause the base station to at least generate a tunneling protocol message comprising an end marker message and send the tunneling protocol message comprising the end marker message for receipt by the target base station, see col. 1 lines 57-67); and 
sending the first partial data of the data flow to a core network and sending the packet end marker for indicating that the first partial data in the data flow, which have not been transmitted completely when the transferring occurs, are transmitted completely to the second network device (inherent feature: the packets from UE are send to the core network; during the handoff the remaining packets are send to the target base station 122 including end-marker message, see figure 1C and col. 4 lines 23-43).
GUNDAVELLI fails to disclose the end-marker message is the SDAP end marker. 
In the same field of endeavor, JHENG discloses that transmitting end-marker between the UE and the serving base station in Service Data Adaptation Protocol (SDAP), see ¶ 0113, 0114). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate JHENG’s teaching of using SDAP protocol in the network taught by GUNDAVELLI for adapting to emerging technologies such as 5G for providing Quality of Service (QOS).

Regarding claim 2, GUNDAVELLI discloses when sending the first partial data of the data flow to the core network and sending the SDAP end marker to the second network device, the first partial data of the data flow are sent to the core network through a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel with the core network; and the SDAP end marker is sent to the second network device through an Xn interface (the source base station 120 communicate with core network via GTP tunnel and the target base station 122 via X2 interface, see figures 1C; 3B-3D).
Regarding claim 3, JHENG discloses  when the bearer of the data flow is transferred with a Data Radio Bearer (DRB) of the first network device continuing to be maintained, receiving a first partial Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDUs) of the data flow, which have not been acknowledged, sent from the terminal device (the UE 1502 (not shown in FIG. 17) adds a one bit indicator in the SDAP header of a corresponding UL packet when changing transmit PDCP entity. Packets 1708 represent packets sent by the UE through the first DRB 1702 prior to relocation of the QoS flow 1706. SDAP headers of the first UL packets 1708 include only the QFI indicator. If after the QoS flow relocation takes place there are no additional packets to be transmitted through the first DRB 1702 to which a special end-marker can be added or if the first DRB 1702 gets released, in one configuration, the SDAP transmitter of the UE 1502 adds a special, so called start-marker to the header 1712 of the first UL packet transmitted through the second DRB 1704 to indicate the start of transmission of the QoS flow 1706 through the second DRB 1704, see ¶ 0155).
Regarding claim 4, GUNDAVELLI discloses establishing a GTP tunnel with the second network device on an Xn interface; wherein the GTP tunnel is used for performing data forwarding to the second network device (the source and target base stations are configured to communicate with each other according to a GPRS tunneling protocol (GTP) over a GTP tunnel, performing the end marker handling function may cause the base station to at least generate a tunneling protocol message comprising an end marker message and send the tunneling protocol message comprising the end marker message for receipt by the target base station, see col. 1 lines 57-67).
Regarding clam 5, GUNDAVELLI discloses a method for delivering data in sequence, which is applied to a second network device (the target base station 122, see figure 1C), comprising: 
in a case that a bearer of a data flow is transferred from a first network device to the second network device, receiving a  end marker, sent from the first network device, for indicating that the first partial data in the data flow, which have not been transmitted completely when transferring occurs, are transmitted completely (when the source and target base stations are configured to communicate with each other according to a GPRS tunneling protocol (GTP) over a GTP tunnel, performing the end marker handling function may cause the base station to at least generate a tunneling protocol message comprising an end marker message and send the tunneling protocol message comprising the end marker message for receipt by the target base station. In response to receiving this end marker, the target base station may perform end marker functionality (e.g. release buffered data packets from the UP entity and transmit them to the UE, see col. 2 lines 57-67). 
GUNDAVELLI fails to disclose the end-marker message is the SDAP end marker. 
In the same field of endeavor, JHENG discloses that transmitting end-marker between the UE and the serving base station in Service Data Adaptation Protocol (SDAP), see ¶ 0113, 0114). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate JHENG’s teaching of using SDAP protocol in the network taught by GUNDAVELLI for adapting to emerging technologies such as 5G for providing Quality of Service (QOS).

Regarding claim 6, GUNDAVELLI inherently discloses based on the SDAP end marker, delivering, by the second network device, second partial data of the data flow to a core network after the first partial data are sent to the core network (inherent feature: the packets from UE must be routed thru the target base station 322C to the core network after handoff or handover, see figure 3C).
Regarding claim 7, GUNDAVELLI discloses  wherein receiving the SDAP end marker, sent from the first network device, for indicating that the first partial data in the data flow, which have not been transmitted completely when the transferring occurs, are transmitted completely, comprises: receiving the SDAP end marker of the data flow, sent from the first network device, for indicating that the first partial data in the data flow, which have not been transmitted completely when the transferring occurs, are transmitted completely through an Xn interface (the source and target base stations are configured to communicate with each other according to a GPRS tunneling protocol (GTP) over a GTP tunnel, col. 2 lines 57-67; X2 interface between the source and target base stations 120, 122, see figure 1C).
Regarding claim 8, GUNDAVELLI inherently discloses judging whether the SDAP end marker is received, when the SDAP end marker is not received, then keeping not sending the second partial data of the data flow to the core network; when the SDAP end marker is received, then delivering the received second partial data of the data flow to the core network after the first partial data are sent to the core network (inherent feature: the target base station 122 buffering the data packets from base station 120 until the end marker message 160 is received, and routing the buffered packets to it destination, see col. 4 lines 23-42).
Regarding claim 9, GUNDAVELLI discloses a first network device (the source base station 120, see figure 1C), comprising: a processor, and a memory used for storing a computer program which is capable of being run on the processor, wherein the processor is configured to, when running the computer program, 
in a case that a bearer of a data flow is transferred from the first network device (base station 120 see figure 1C) to a second network device (target base station 122, see figure 1C), receiving, from a terminal device, first partial data of the data flow and a packet end marker for indicating that the first partial data in the data flow, which have not been transmitted completely when transferring occurs, are transmitted completely (inherent feature:  the source and target base stations are configured to communicate with each other according to a GPRS tunneling protocol (GTP) over a GTP tunnel, performing the end marker handling function may cause the base station to at least generate a tunneling protocol message comprising an end marker message and send the tunneling protocol message comprising the end marker message for receipt by the target base station, see col. 1 lines 57-67); and 
sending the first partial data of the data flow to a core network and sending the packet end marker for indicating that the first partial data in the data flow, which have not been transmitted completely when the transferring occurs, are transmitted completely to the second network device (inherent feature: the packets from UE are send to the core network; during the handoff the remaining packets are send to the target base station 122 including end-marker message, see figure 1C and col. 4 lines 23-43).
GUNDAVELLI fails to disclose the end-marker message is the SDAP end marker. 
In the same field of endeavor, JHENG discloses that transmitting end-marker between the UE and the serving base station in Service Data Adaptation Protocol (SDAP), see ¶ 0113, 0114). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate JHENG’s teaching of using SDAP protocol in the network taught by GUNDAVELLI for adapting to emerging technologies such as 5G for providing Quality of Service (QOS).

Regarding claim 10, GUNDAVELLI discloses when sending the first partial data of the data flow to the core network and sending the SDAP end marker to the second network device, the first partial data of the data flow are sent to the core network through a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel with the core network; and the SDAP end marker is sent to the second network device through an Xn interface (the source base station 120 communicate with core network via GTP tunnel and the target base station 122 via X2 interface, see figures 1C; 3B-3D).
Regarding claim 11, JHENG discloses  when the bearer of the data flow is transferred with a Data Radio Bearer (DRB) of the first network device continuing to be maintained, receiving a first partial Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDUs) of the data flow, which have not been acknowledged, sent from the terminal device (the UE 1502 (not shown in FIG. 17) adds a one bit indicator in the SDAP header of a corresponding UL packet when changing transmit PDCP entity. Packets 1708 represent packets sent by the UE through the first DRB 1702 prior to relocation of the QoS flow 1706. SDAP headers of the first UL packets 1708 include only the QFI indicator. If after the QoS flow relocation takes place there are no additional packets to be transmitted through the first DRB 1702 to which a special end-marker can be added or if the first DRB 1702 gets released, in one configuration, the SDAP transmitter of the UE 1502 adds a special, so called start-marker to the header 1712 of the first UL packet transmitted through the second DRB 1704 to indicate the start of transmission of the QoS flow 1706 through the second DRB 1704, see ¶ 0155).
Regarding claim 12, GUNDAVELLI discloses establishing a GTP tunnel with the second network device on an Xn interface; wherein the GTP tunnel is used for performing data forwarding to the second network device (the source and target base stations are configured to communicate with each other according to a GPRS tunneling protocol (GTP) over a GTP tunnel, performing the end marker handling function may cause the base station to at least generate a tunneling protocol message comprising an end marker message and send the tunneling protocol message comprising the end marker message for receipt by the target base station, see col. 1 lines 57-67).
Regarding claim 13, GUNDAVELLI discloses a second network device (target base station 122, see figure 1C), comprising: a processor, and a memory used for storing a computer program which is capable of being run on the processor, wherein the processor is configured to, when running the computer program, in a case that a bearer of a data flow is transferred from a first network device to the second network device, receive a SDAP end marker, sent from a first network device, for indicating that the first partial data in the data flow, which have not been transmitted completely when transferring occurs, are transmitted completely (when the source and target base stations are configured to communicate with each other according to a GPRS tunneling protocol (GTP) over a GTP tunnel, performing the end marker handling function may cause the base station to at least generate a tunneling protocol message comprising an end marker message and send the tunneling protocol message comprising the end marker message for receipt by the target base station. In response to receiving this end marker, the target base station may perform end marker functionality (e.g. release buffered data packets from the UP entity and transmit them to the UE), see col. 2 lines 57-67). 
GUNDAVELLI fails to disclose the end-marker message is the SDAP end marker. 
In the same field of endeavor, JHENG discloses that transmitting end-marker between the UE and the serving base station in Service Data Adaptation Protocol (SDAP), see ¶ 0113, 0114). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate JHENG’s teaching of using SDAP protocol in the network taught by GUNDAVELLI for adapting to emerging technologies such as 5G for providing Quality of Service (QOS).

Regarding claim 14, GUNDAVELLI inherently discloses based on the SDAP end marker, delivering, by the second network device, second partial data of the data flow to a core network after the first partial data are sent to the core network (inherent feature: the packet from UE must be routed thru the target base station 322C to the core network after handoff or handover, see figure 3C).
Regarding claim 15, GUNDAVELLI discloses wherein the processor is configured to receive the SDAP end marker of the data flow sent from the first network device through an Xn interface (the source and target base stations are configured to communicate with each other according to a GPRS tunneling protocol (GTP) over a GTP tunnel, col. 2 lines 57-67; X2 interface between the source and target base stations 120, 122, see figure 1C).
Regarding claim 16, GUNDAVELLI inherently discloses judging whether the SDAP end marker is received, when the SDAP end marker is not received, then keeping not sending the second partial data of the data flow to the core network; when the SDAP end marker is received, then delivering the received second partial data of the data flow to the core network after the first partial data are sent to the core network (inherent feature: the target base station 122 buffering the data packets from base station 120 until the end marker message 160 is received, and routing the buffered packets to it destination, see col. 4 lines 23-42).
Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412